Name: Commission Regulation (EC) No 1253/98 of 17 June 1998 establishing a forecast balance for the supply to the Azores and Madeira of cereal products covered by the specific measures provided for in Articles 2 to 10 of Council Regulation (EEC) No 1600/92
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  plant product;  cooperation policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 173/10 18. 6. 98 COMMISSION REGULATION (EC) No 1253/98 of 17 June 1998 establishing a forecast balance for the supply to the Azores and Madeira of cereal products covered by the specific measures provided for in Articles 2 to 10 of Council Regulation (EEC) No 1600/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira, with regard to certain agricultural products (1), as last amended by Commission Regulation (EC) No 562/98 (2), and in particular Article 10 thereof, Whereas the quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows; Whereas in accordance with Article 2 of Regulation (EEC) No 1600/92 these arrangements include requirements for direct human consumption, and for processing and pack- aging in the Islands of products listed in the Annex to the aforementioned Regulation; whereas an assessment of these requirements is made annually in the context of a forecast supply balance which can be revised in the course of the year in the light of developmens in the requirements of the Islands; whereas the assessment of the requirements of the processing and packaging indus- tries, as regards products intended fo the local market or traditionally dispatched to the rest of the Community, may result in the establishment of a separate forecast supply balance; Whereas a forecast supply balance for the products concerned should be established covering the entire 12-month period 1 July 1998 to 30 June 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 For the purpose of Article 2 of Regulation (EEC) No 1600/92 the quantities in the forecast supply balance which shall benefit, as appropriate, from exemption from import charges in the case of products coming from third countries, or from payment of Community aid in the case of products coming from the Community market, are as indicated in the Annex. Article 2 This Regulation shall enter into force on 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 1. (2) OJ L 76, 13. 3. 1998, p. 6. ¬ ¬EN Official Journal of the European Communities L 173/1118. 6. 98 ANNEX Forecast supply balance for the Azores and Madeira for the 1998/99 marketing year Region Breadmakingcommon wheat Feed wheat Durum wheat Barley Maize Malt Total Azores 34 000  500 20 500 90 000 1 000 146 000 Madeira 25 000  5 000 2 500 35 000 2 200 69 700 Total 59 000  5 500 23 000 125 000 3 200 215 700